Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 1/6/2022. Claims 1 – 21 are pending in this application.

Information Disclosure Statement
	The information disclosure statements filed 1/6/2022 and 8/10/2022 are acknowledged by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 11, 14 – 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Imamura (2018/0313454) in view of US Patent to Stahr et al. (11,383,686) and in further view of US Patent to Murray (1,674,914).
	Regarding claims 1 and 18, Imamura discloses a check valve, comprising a valve body (42) having an inlet (46), an outlet (47), a flow path and a fluid channel disposed between the inlet (46) and the outlet (47) along the flow path, a coil (74) attached to the valve body and configured to generate a magnetic field in response to an electrical current and a plunger assembly (60) and movable along the flow path between a closed position and an open position, the plunger assembly comprising: a plunger assembly housing defining a sealed internal volume, the plunger assembly (60) housing having a plunger axis coaxial with at least a portion of the flow path a magnet (58) disposed in the sealed internal volume.  Imamura discloses a first sealing member (52) disposed inside the valve body along the fluid channel; and a plunger tip (62) extending along the plunger axis in at least a portion of a separation between the plunger assembly housing and the first sealing member, the plunger tip configured to apply a force to the first sealing member.
	Imamura does not disclose plunger assembly at least partially disposed within the coil or plunger assembly having a plurality of channels defined along an outer surface and extending parallel to the plunger axis.
	Regarding the plunger assembly at least partially disposed within the coil Stahr et al. teaching a highly dynamic switching valve teach a solenoid operated valve with the permanent magnet armature located within the coil. 
Therefore, a person having ordinary skill in the art would adapt the permanent magnet armature within the coil to latch the armature teaching of Stahr et al. to the valve disclosed by Imamura to have a valve that can be used in any orientation and do not have to rely on the weight of the plunger for one of the plunger positions.  
	Regarding the plurality of channels along the outer surface, it is well known in the art to provide fluid flow channels on the armatures to prevent radial play during movement of the armature as Murray. 
Therefore, a person having ordinary skill in the art would adapt the flow channels on the outer surface of the armature teaching of Murray to valve disclosed by Imamura to have reduce radial play between the plunger and the housing.
	Regarding claim 2, in the combination Imamura discloses a second sealing member (50) disposed in the valve body along the fluid channel and configured to engage the first sealing member (52) to prevent a flow of liquid along the fluid channel when the plunger assembly is in the closed position.  
	Regarding claims 3 and 19, in the combination Imamura discloses the first sealing member (50) is a ball.  
	Regarding claims 4 and 20, in the combination Imamura discloses the plunger tip (62) is fixed at an end of the plunger assembly housing (60).  
	Regarding claim 6, in the combination Imamura discloses the second sealing member (52) is a valve seat configured to receive the ball when the plunger assembly is in the closed position.  
	Regarding claims 7 – 11, examiner is interpreting the sealed housing (60) – bottom, top and side walls - disclosed by Imamura and modified by the outer diameter channel teaching of Murray to meet the limitations of claimed subject matter. 
	Regarding claim 14, in the combination Imamura inherently discloses a bobbin attached to the valve body and wherein the coil is wound on the bobbin.
	Regarding claims 15 - 16, in the combination Stahr et al. teach a first coil (7’) configured to generate a first magnetic field, the check valve further comprising a second coil (7”) attached to the valve body and configured to generate a second magnetic field in response to an electrical current supplied to the second coil, the first and second magnetic fields are in opposite directions.

Allowable Subject Matter
Claims 5, 12 – 13, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753